UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1819


CHRISTOPHER SESTITO,

                Plaintiff – Appellee,

          v.

J. M. HEIRWATER, c/o Stafford County Sheriff’s Department,

                Defendant – Appellant,

          and

AQUIA HARBOUR, INCORPORATED, a Virginia Corporation; AQUIA
HARBOUR PROPERTY OWNERS ASSOCIATION, INC.; S. C. DEBRULAR,
c/o Aquia Harbour Police Department,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:09-cv-00065-TSE-IDD)


Submitted:   April 22, 2010                   Decided:    May 13, 2010


Before TRAXLER,   Chief   Judge,   and   DUNCAN   and   AGEE,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Alexander   Francuzenko,  Zachary  A.   Kitts,  COOK,  KITTS  &
FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellant. Herbert S.
Rosenblum, HERBERT S. ROSENBLUM, A     PROFESSIONAL   CORPORATION,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Deputy Sheriff J. M. Heirwater appeals the district

court’s order denying him qualified immunity and denying his

motion for summary judgment in the civil action filed against

him.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Sestito v. Heirwater, No. 1:09-cv-00065-TSE-IDD (E.D.

Va. filed July 10, 2009 & entered July 15, 2009).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     3